Case 2:19-cv-00713-DAK-DAO Document 193 Filed 10/20/20 PageID.11510 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


  FEDERAL TRADE COMMISSION; and
  UTAH DIVISION OF CONSUMER
  PROTECTION,                                                MEMORANDUM DECISION
                 Plaintiffs,                                     AND ORDER

  vs.                                                      Case No. 2:19-CV-713-DAK-DAO

  ZURIXX. LLC; et al.,                                          Judge Dale A. Kimball
                                                          Magistrate Judge Daphne A. Oberg
                        Defendants.




         This matter is before the court on Efron Dorado, S.E.1 and David Efron’s Motion for

  Reconsideration and In Compliance With the Court’s Order [ECF No. 173] and Urgent Motion

  to Stay [ECF No. 185]. The Receiver David K. Broadbent has responded to both motions and

  the time for Efron to reply has passed. The court does not believe that oral argument would

  significantly aid in its determination of the motions. Accordingly, the court issues the following

  Memorandum Decision and Order based on the parties’ written submissions and the law and

  facts relevant to the pending motions.

         Efron’s Motiont o Reconsider raises all the same issues the court previously considered

  and denied. Efron does not allege that a change in the law or new evidence supports his motion.



         1
            While David Efron can appear pro se for himself, he cannot do so for Efron Dorado
  S.E. If David Efron wishes to appear as Efron Dorado S.E.’s attorney, he must follow this
  court’s pro hac vice rules. Until such time as Efron Dorado S.E. is properly before the court, the
  court will refer to the motions filed pro se by David Efron as being only for David Efron.
Case 2:19-cv-00713-DAK-DAO Document 193 Filed 10/20/20 PageID.11511 Page 2 of 3




  A motion to reconsider cannot merely reiterate the same arguments previously advanced or

  arguments that could have been asserted at the time of the original motion. Servants of the

  Paracletes v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

         Efron’s motion appears to seek both reversal of the court’s prior order and a request that

  the Receiver comply with the court’s prior order. To the extent that his motion seeks to have the

  Receiver comply with the court’s prior order, the parties appear to be in agreement. The court

  and the parties appear to agree that the parties should agree on a date when the Receiver can

  remove Zurixx’s furniture and equipment from the office.

         Efron’s Motion to Stay does not present grounds for staying the court’s prior order. Efron

  seeks a stay throughout the appellate process but he does not mention or address any of the

  factors relevant to a stay pending appeal. The court does not think that Efron has a likelihood of

  success on appeal and he has not attempted to address the harms any of the parties face. The

  court’s prior order stated that Efron should allow the Receiver to remove the furniture and

  equipment or compensate the Receiver for the value of those items. There is no basis for

  concluding that the Receiver’s counsel attempted to extort money from Efron when he (1) asked

  if Efron would rather compensate the Receiver for the items than allow the Receiver to remove

  the furniture and equipment and (2) provided Efron with a list of the items and estimated values.

  The court’s prior order contemplates that the parties could negotiate on a price for the furniture

  and equipment if the parties preferred to resolve their dispute through compensation for the value

  of the items. Such negotiations do not constitute attempted extortion. If Efron does not want to

  compensate the Receiver for the furniture and equipment, he should simply notify the Receiver



                                                   2
Case 2:19-cv-00713-DAK-DAO Document 193 Filed 10/20/20 PageID.11512 Page 3 of 3




  that he does not wish to negotiate and work out a date for the Receiver’s removal of the furniture.

  The court agrees that the parties should attempt to resolve this within fifteen days.

         To the extent that Efron seeks a stay based on the ongoing litigation before the Supreme

  Court regarding the scope of the relief available under the FTC Act, the litigation is irrelevant to

  to issues Efron raises. The FTC Act authorizes injunctions and the Receiver is merely acting

  pursuant to this court’s preliminary injunction order.

         For the reasons stated above, the court DENIES Efron’s Motion for Reconsideration and

  In Compliance With the Court’s Order [ECF No. 173] and DENIES Efron’s Urgent Motion to

  Stay [ECF No. 185].

         DATED this 20th day of October, 2020.

                                                BY THE COURT:



                                                DALE A. KIMBALL
                                                United States District Judge




                                                    3
